Per Curiam.

Permission to diminish passenger train service is within the sound discretion of the commission, and this court will not interfere with that discretion unless there has been an abuse thereof.
Much evidence was offered before the board, some of which is conflicting. In such a case, it is not the function of this court to substitute its judgment for that of the board on factual issues, but only to determine from an examination of the record whether the decision reached by the board is unreasonable or unlawful. Fouss v. Bowers, Tax Commr., 171 Ohio St., 226.
Prom an examination of the record in this case, this court is of the opinion that the order of the board is neither unreasonable nor unlawful. The order is, therefore, affirmed.

Order affirmed.

Tart, C. J., Zimmerman, Matthias, O’Neill, Grieeith and Herbert, JJ., concur.
Gibson, J., not participating.